Sherck, J., concurring in part and dissenting in part.
I concur but respectfully write separately because I disagree with the majority’s analysis of appellant’s sixth proposition of law concerning the admission of certain evidence at the penalty stage of the trial that was previously admitted during the guilt stage.
The majority, quoting State v. DePew (1988), 38 Ohio St.3d 275, 528 N.E.2d 542, states that a literal reading of R.C. 2929.03(D)(1) “mandates” that the prosecutor be permitted to introduce any relevant evidence concerning the aggravating circumstances raised at trial into the penalty phase of the proceedings. I believe that while such evidence may be admissible, it should not be automatically admitted. The question of its admissibility should be governed by the Rules of Evidence, as the rules apply to the sentencing phase of a capital trial. See State v. Esparza (1988), 39 Ohio St.3d 8, 11, 529 N.E.2d 192, 196. The Evidence Rules do not allow the automatic admission of evidence; rather, they impose upon the trial court the duty to weigh the probative value of the evidence against the potential for unfair prejudice, confusion of the issues, and misleading of the jury. Evid.R. 403. I would find that R.C. 2929.03(D)(1), when interpreted as automatic in nature, is in conflict with the Evidence Rules. When statutes concerning the admission of evidence conflict with the Rules of Evidence, the rules prevail. In re Coy (1993), 67 Ohio St.3d 215, 218-219, 616 N.E.2d 1105, 1108.
In addition, I believe that the pertinent portion of R.C. 2929.03(D)(1) is a procedural device enacted to assist the prosecution in the re-admission of necessary penalty-phase evidence. The majority, in its opinion today and in DePew, has given a mechanical tool the status of an evidence mandate that supplants well-established safeguards.
I see little, if any, probative value in the admission of the contested exhibits, as the exhibits are offered for the sole purpose of supporting the aggravating circumstance of aggravated robbery. Accordingly, I would find that they were erroneously admitted. Nevertheless, after review, I am convinced beyond a reasonable doubt that the admission of these particular exhibits was not prejudicial. Therefore, their admission was harmless error.
Wright, J., concurs in the foregoing opinion.